Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.	Claims 1-4, drawn to the transfer type contra-rotating geomagnetic energy storage-release delivery system, classified in class 335, and subclass 299.
2.	Claims 5-7, drawn to the method based on the transfer type contra-rotating geomagnetic energy storage-release delivery system, classified in class 29, subclass 622, H01F41/071.
The inventions are distinct, each from the other because of the following reasons: Inventions 1 and 2 are related as process and product of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the transfer type contra-rotating geomagnetic energy storage-release delivery system can be used without using the method based on the transfer type contra-rotating geomagnetic energy storage-release delivery system.
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figure 2.
Species 2: as shown in Figure 3. 
The structures of species 1-2 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
A telephone call was made to Ms.  Elizabeth Shipsides on July 12, 2022 to request an oral election to the above restriction requirement.  The applicant agreed to elect the Product Claims 1-4 and Species 2, Figure 3, claims 1-4 (see the attached email).  
Claims 1-4 are allowable. The restriction requirement filed on 7/13/22, as set forth in the Office action mailed on 7/13/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 5-7 directed to different species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim

Allowable Subject Matter
Claims 1-7 are allowed.
The prior art does not teach or suggest the transfer type contra-rotating geomagnetic energy storage-release delivery system, comprising a control system, a three-axis control moment canceller and an energy system for supplying power to the control system and the three-axis control moment canceller, wherein the control system, the three-axis control moment canceller and the energy system are arranged on a delivery mother spacecraft, wherein the delivery mother spacecraft is connected, through support rod structures, with a strong magnetic moment generating device, a contra-rotating transmission mechanism and a first delivery connection rod structure and a second delivery connection rod structure for delivering a target article; the first delivery connection rod structure is vertically connected to an end of the support rod structure, the contra-rotating transmission mechanism is arranged on a portion of the support rod structure close to the first delivery connection rod structure, the strong magnetic moment generating device is arranged between the contra-rotating transmission mechanism and the delivery mother spacecraft, the second delivery connection rod structure is arranged between the contra-rotating transmission mechanism and the strong magnetic moment generating device, including along with the remaining limitations of claim 1.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
July 12, 2022

/BERNARD ROJAS/Primary Examiner, Art Unit 2837